                 Case 2:21-mj-00333-BNW Document 16
                                                 14 Filed 08/23/21
                                                          08/20/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Phone: 702-388-6317
5    Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:21-mj-333-BNW

9                    Plaintiff,                         Stipulation to Continue the Preliminary
                                                        Hearing (First Request)
10          v.

11   BREON DANTE MIMS,

12                   Defendant.

13

14          It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

15   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Jawara

16   Griffin, Assistant Federal Public Defender, counsel for Defendant Breon Dante Mims, that

17   the preliminary hearing in the above-captioned matter, previously scheduled for August 24,

18   2021, at 3:30 p.m., be vacated and continued until a time convenient to the Court, but no

19   earlier than 14 days from the current setting.

20          1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

21   defendant’s consent and upon a showing of good cause—taking into account the public

22   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

23   limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

24

25

26
              Case 2:21-mj-00333-BNW Document 16
                                              14 Filed 08/23/21
                                                       08/20/21 Page 2 of 4




 1   potential to resolve this matter before defendant is formally charged by a criminal

 2   indictment.

 3          2.      In that regard, defense counsel is current at trial on a different matter and will

 4   need time to review this matter once that trial concludes, to determine whether defendant

 5   would accept the government’s offer to negotiate a plea deal to resolve the matter pre-

 6   indictment. The parties have agreed to a continuance in order to provide defense counsel the

 7   additional time needed to review the case.

 8          3.      This continuance is not sought for the purposes of delay, but to allow the

 9   parties to reach a potential resolution before the government moves forward with further

10   prosecution.

11          4.      Defendant is not in custody and agrees to the continuance.

12          5.      Denial of this request could result in a miscarriage of justice, and the ends of

13   justice served by granting this request outweigh the best interest of the public and the

14   defendants in a speedy trial.

15          6.      The additional time requested by this stipulation is excludable in computing

16   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

17   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

18          DATED this 20th day of August, 2021.

19   CHRISTOPHER CHIOU
     Acting United States Attorney
20
     s/Jim W. Fang                                      s/ Jawara Griffin
21   JIM W. FANG                                       Jawara Griffin
     Assistant United States Attorney                  Assistant Federal Public Defender
22   Counsel for the United States                     Counsel for Defendant
23

24
                                                  2
25

26
                 Case 2:21-mj-00333-BNW Document 16
                                                 14 Filed 08/23/21
                                                          08/20/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                     Plaintiff,
 4
            v.                                           Case No. 2:21-mj-333-BNW
 5
     BREON DANTE MIMS,                                   FINDINGS AND ORDER
 6
                     Defendant.
 7

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       Defense counsel is current at trial on a different matter and will need time to

12   review this matter once that trial concludes, to determine whether defendant would accept

13   the government’s offer to negotiate a plea deal to resolve the matter pre-indictment. The

14   parties request a continuance in order to provide defense counsel the additional time needed

15   to review the case. The Court finds good cause to continue the hearing to facilitate a

16   potential pre-indictment resolution.

17          2.       Both counsel for defendant and counsel for the government agree to the

18   continuance.

19          3.       Defendant is not in custody and agrees to the continuance.

20          4.       The continuance is not sought for the purposes of delay, but to allow the

21   parties to reach a potential resolution before the government moves forward with further

22   prosecution.

23

24
                                                 3
25

26
              Case 2:21-mj-00333-BNW Document 16
                                              14 Filed 08/23/21
                                                       08/20/21 Page 4 of 4




 1          5.     Denial of this request could result in a miscarriage of justice, and the ends of

 2   justice served by granting this request outweigh the best interest of the public and the

 3   defendants in a speedy trial.

 4          6.     The additional time requested by this stipulation is excludable in computing

 5   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 6   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 7          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 8   above-captioned matter currently scheduled for August 24, 2021, at 3:30 p.m. be vacated

 9                     September 21, 2021
     and continued to _________________________, at _______.
                                                    1:00 p.m.

10                     23rd day of August, 2021.
            DATED this _____

11

12                                             _______________________________________
                                                HONORABLE BRENDA WEKSLER
13                                              UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                4
25

26
